Citation Nr: 1718954	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  12-21 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include Crohn's disease and inflammatory bowel disease (IBD), to include as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board previously remanded this issue for further development in June 2016 which has been completed.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during his period of active service; exposure to herbicide agents is conceded. 

2.  The evidence of record fails to demonstrate that a current gastrointestinal disorder, to include Crohn's disease and IBD, was incurred during active service or is etiologically related to service, to include as a result of herbicide agent exposure.


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disorder, to include Crohn's disease and IBD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  A standard July 2007 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c).  Pursuant to the Board's June 2016 remand, the Veteran's service treatment and personnel records were obtained.  Post-service VA and private treatment records were also obtained. 

A VA examination was provided in July 2016.  The examiner completed a physical examination, interviewed the Veteran and reviewed his claims file.  The examiner's medical opinion was informed by sufficient facts, described the gastrointestinal disability in sufficient detail, and included a clear medical explanation supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-305 (2008).  Neither the Veteran nor his representative objected to the adequacy of the VA examination.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Service Connection

The Veteran seeks service connection for a gastrointestinal disability, to include as a result of in-service exposure to an herbicide agent. 

Service connection may be established on a presumptive basis for certain diseases resulting from exposure to an herbicide agent, such as Agent Orange, if a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, absent affirmative evidence to establish that the Veteran was not exposed to such herbicide agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii).  If a Veteran is presumably exposed to an herbicide agent, then there is a presumption of service connection for certain enumerated diseases.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a) and 3.309(e) (2016).

Service records indicate that the Veteran served in the Republic of Vietnam during the Vietnam era, and thus is presumed to have been exposed to herbicide agents. The Veteran has been given diagnoses of IBD and Crohn's disease; however, neither is an enumerated as disease associated with exposure to herbicide agents under 38 C.F.R. § 3.309(e).  The Secretary of VA determined that a presumption of service connection based on exposure to herbicide agents used in the Republic of Vietnam during the Vietnam era is unwarranted but for the enumerated disorders.  See Veterans and Agent Orange Update:  Update 2012, 77 Fed. Reg. 20,308-20,313 (Apr. 11, 2014).  Accordingly, presumptive service connection for a disease associated with herbicide agent exposure is not warranted in this case.  38 C.F.R. §§ 3.307, 3.309(e) (2016).

Notwithstanding the fact that his gastrointestinal disorder is not an enumerated presumption, the United States Court of Appeals for the Federal Circuit (Federal Circuit) determined that a claimant is not precluded from establishing service connection if proof of direct causation is provided.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

In order to establish direct service connection, VA generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Veteran satisfies the first element for service connection, as he has current diagnoses of Crohn's disease and IBD.  However, his service treatment records do not indicate treatment for gastrointestinal complaints, or a diagnosis of Crohn's disease or IBD.  His March 1969 separation examination did not contain any gastrointestinal disorder diagnosis or any other issue that could be construed as a gastrointestinal disorder.  He was deemed qualified for release to inactive duty, as the clinician noted no abnormalities.  In addition, the Veteran did not submit evidence indicating that he experienced any gastrointestinal issues during active service.  Moreover, the Veteran was not diagnosed with any gastrointestinal disorder until the 1990s-nearly thirty years after separation of service.  Therefore, the second element of in service incurrence is not satisfied.

As to the third element for service connectionwhich is causal nexus, the evidence of record does not establish a nexus between any in-service event, to include herbicide agent exposure, and the Veteran's current disabilities.  

During a July 2016 VA examination, the Veteran reported that he had some gastrointestinal symptoms of occasional stomach cramps in the past, but that his condition really began in the 1990s consisting of mainly abdominal pain, frequent diarrhea, and cramping.  He also reported that he was diagnosed with Crohn's disease by a private physician after a colonoscopy procedure in the 1990s.  The examiner evaluated the Veteran, reviewed the claims folder, and opined that the Veteran's diagnosed gastrointestinal disabilities are not at least as likely as not etiologically related to his active service, to include herbicide agent exposure.  The examiner's rationale was that IBD, which encompasses diagnoses of ulcerative colitis and Crohn's disease, is an immunologically mediated condition with an unknown etiology.  He also explained the Veteran's IBD did not start during service or shortly after separation from active service.  The examiner further indicated that based on the current medical and scientific knowledge there is inadequate or insufficient evidence to determine a causatory association between herbicide agent exposure and IBD.  The Board finds this opinion to be persuasive evidence against the claim.

While the Veteran believes that he has a gastrointestinal disorder that is the result of herbicide agent exposure, he is not competent to provide a medical nexus opinion in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1372.  The gastrointestinal disorders involved in this case, IBD and Crohn's disease, are medically complex and involve multiple organs within the body.  Determining the etiology of these conditions requires specialized medical education and training.  The Veteran has not shown that he possesses the medical training or expertise to opine on the etiology of such conditions, especially those which appear to have first manifested years after service.  For this reason, the Veteran's lay statements regarding causal nexus are neither competent nor probative.  The claims file does not otherwise contain favorable medical opinions regarding causal nexus.

The preponderance of the evidence weighs against finding that a medical nexus exists between the Veteran's current gastrointestinal disability and military active service, to include as secondary to herbicide exposure.  Consequently, the benefit of the doubt rule is not for application and service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a gastrointestinal disorder, to include Crohn's disease and IBD, is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


